Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20150335434 A1 to Patterson et al. (“Patterson”) in view of US 20090007933 A1 to Thomas et al. (“Thomas”).
Patterson discloses:
Regarding claim 1:
a. using additive manufacturing to produce a metal shaped-preform (e.g., implants as disclosed in para 40), wherein the metal-shaped perform comprises a plurality of undulations (e.g., rough surfaces and edges) on a surface of the metal shaped preform indicative of an additive manufacturing build (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); 
b. smoothing the plurality of undulations on the surface of the metal shaped-preform via an energy source (e.g., the energy source may comprise a laser or an electron beam, although any suitable technique for melting the material may be used, as disclosed in para 43) sufficient to provide a workable preform configured for a further working operation (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
wherein the smoothing step comprises at least one of: a. electron beam smoothing, flash lamp melting, laser melting, arc melting, and laser ablation, and wherein the smoothing comprises heating at least a portion of a single bead depth (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and 
c, working the metal shaped-preform to form a final forged product, wherein the working comprises heating the metal shaped preform to stock temperature (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 4: the metal shaped-preform comprises smooth outer edges (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 5: the using step includes using a non-powder based additive manufacturing process to build the metal shaped perform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 6: the smoothing step comprises using a first set of beam parameters to additively manufacture the metal shaped preform, followed by changing to a second set of beam parameters configured for smoothing, wherein a set of beam parameters comprises a plurality of beam variables (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 7: the beam variables include: beam size, beam current, travel speed, wire feed rate, beam pattern, scan path, and combinations thereof (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 8: the first set of beam parameters differ from the second set of beam parameters by a difference in at least one beam variable (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 10: preheating a substrate with the energy source before the using step (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 11: the using step comprises additively manufacturing a metal shaped perform via a continuous build plan (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 12:  the using step comprises additively manufacturing a metal shaped perform via a continuous exterior build plan (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 13: the energy source for the using step is the same energy source for the smoothing step (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 14: smoothing comprises, reducing a surface roughness of a measured portion of the surface of the metal shaped perform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 15: the smoothing step comprises reducing a depth to width ratio of the valleys along a measured portion of the surface of the metal shaped- preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 17: the smoothing step comprises: increasing a temperature of a surface portion of the metal shaped preform in order to promote melting of the surface portion (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 18: smoothing includes at least one of: melting, softening, and consolidating at least a portion of the deposited additive manufacturing path geometry in order to smooth the surface of the metal shaped-preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 19: smoothing comprises heating at least a portion of an exterior surface of an additive manufacturing deposit with an energy source (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 21: smoothing comprises heating at least two or more bead depths into the metal shaped-preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and
Regarding claim 22: the smoothing step comprises: 
a, defocusing the energy source from a first beam size of the energy source deployed in the using step to a second beam size for smoothing (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); 
b, rastering the beam into a pattern (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and 
c. moving over the surface of the preform to affect smoothing of the surface (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69).
Patterson does not explicitly disclose the final forged product is a structural aerospace component (as recited in claim 1).
However, Thomas discloses:
Regarding claim 1: the final forged product is a structural aerospace component (e.g., para 10, 12, 15 and 16); and
Regarding claim 16: the smoothing step comprises reducing a roughness along a measured portion of the metal shaped-preform, as detected with a blue light scan (e.g., Fig. 1-5 and 15-17 and para 18, 21, 42-46, 53-57, 61-83). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Patterson as suggested and taught by Thomas in order to compensate for variations in the tilt of the surface being ablated.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson and further in view of Thomas and further in view of US 20150224603 A1 to Bruck et al. (“Bruck”).
Patterson in view of Thomas discloses substantially all of the features of the claimed invention as set forth above.
Patterson in view of Thomas does not explicitly disclose the wire feed rate is 0 during smoothing (as recited in claim 9).
However, Bruck discloses:
Regarding claim 9: the wire feed rate is 0 during smoothing (e.g., para 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Patterson in view of Thomas as suggested and taught by Bruck in order to allow high-energy lasers to scan the preform at optimum speed, maintaining a stable melt front with uniform cooling.
Response to Amendment
The amendment of 03/30/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the prior art rejections. The remarks state that, while we respectfully disagree with the Examiner's rejections, in an effort to expedite prosecution, and out of an abundance of caution, claim 1 (the only independent claim) has been amended to recite "wherein the working [the metal shaped preform to form a final forged product] comprises heating the metal shaped preform to a stock temperature." The remarks explain that the as-filed application defines "stock temperature" as "the target temperature of the preform prior to forging," (¶[0036] (emphasis added), and discloses a stock-temperature range of from 850°C to 978°C, (¶¶[0010], [0041]) and assert that the cited prior art fails to disclose, teach, or suggest the newly claimed limitation. The remarks describe Patterson, stating that it discloses a method for fabricating medical implants, that the method includes two categories of production: (1) "an additive manufacturing process to produce the implant body," and (2) "a refinement process to produce the one or more bioactive surfaces," and that the refinement process is disclosed as etching, abrasive blasting, or melting followed by etching. The remarks then state that, in contradistinction, claim 1 recites "working the metal shaped preform to form a final forged product." In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the stock temperature being the target temperature of the preform prior to forging in a range of from 850°C to 978°C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that reciting in claim 1 that “the stock temperature being the target temperature of the preform prior to forging in a range of from 850°C to 978°C” would overcome the above rejections.
Further, the remarks assert that Patterson teaches that heating accompanied by compression (e.g., forging) is harmful and reproduce paragraph 38 of Patterson and that Patterson shows that heating accompanied by compression (e.g., forging) carries the risk of damaging its medical implant structure such that a skilled person in the art would have never applied heat with working to form a final forged product, as now claimed in claim 1, based on the disclosures of Patterson. However, the remarks note that paragraph 38 discloses it is more preferred that such an additive process does not include any remelting, sintering, or compressing steps for purposes of homogenizing layers, such remelting or compressing steps occurring either between layer deposition steps or following completion of the bulk structure. MPEP 2123 explains that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Thus, while paragraph 38 of Patterson discusses preferred and nonpreferred embodiments, it also discloses heating as claimed. It is also noted that, although the specification discloses specifics for “a stock temperature,” these details are not claimed such that the heating in Patterson includes heating a temperature corresponding to the broadly recited “stock temperature.”
The remarks then state that Thomas and Bruck are cited as secondary references only and that neither of these references, alone or when combined with Patterson, disclose, teach, or suggest the features of the amended claims submitted herewith such that for at least the foregoing reasons, the amended claims submitted herewith patentably define over the cited prior art. However, Patterson discloses the amended language as addressed above and the claims are presently rejected as set forth and explained above.
As noted above, reciting in claim 1 that “the stock temperature being the target temperature of the preform prior to forging in a range of from 850°C to 978°C” would overcome the above rejections. It is suggested that Applicant consider amending claim 1 to include the stock temperature being the target temperature of the preform prior to forging in a range of from 850°C to 978°C.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 2, 2022